Order modified by denying *886the motion as to the first cause of action and by imposing as terms for granting the motion in part, payment by respondent of full costs to the time of the granting of the motion and ten dollars motion costs and as so modified the order is affirmed, without costs of this appeal to either party, on the ground that as to the first cause of action the defendant has failed to show that he has a meritorious defense; as to the second cause of action the Statute of Limitations is, apparently, in this case, in view of the allegations of the complaint, a sufficiently meritorious defense to allow the same to be interposed by this estate. All concur, except Thompson and Crosby, JJ., who dissent and vote for affirmance.